Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 1 of 9 PageID: 352



Not for Publication

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 GREAT CAESARS GHOST LLC,

                 Plaintiff,
                                                                Civil Action No. 19-5408
         v.
                                                                       OPINION
 CINDY UNACHUKWU,

                 Defendant.


John Michael Vazquez, U.S.D.J.

        This matter comes before the Court on Plaintiff’s unopposed motion for default judgment

against Defendant Cindy Unachukwu pursuant to Federal Rule of Civil Procedure 55(b). D.E. 64.

The Court reviewed all submissions made in support of the motion and considered the motion

without oral argument pursuant to Fed. R. Civ. P. 78(b) and L. Civ. R. 78.1(b). For the reasons

stated below, Plaintiff’s motion is GRANTED.

   I.         FACTS AND PROCEDURAL HISTORY

        This action began with a motion for a temporary restraining order filed by Plaintiff Great

Caesars Ghost LLC (“GCG”). Through its motion, GCG sought to enforce a non-disparagement

provision in a Settlement Agreement between the parties. D.E. 1. GCG buys merchandise from

vendors then resells the merchandise through Internet vendors like Amazon.com. Am. Compl. ¶

7, D.E. 6-1. Pro se Defendant Cindy Unachukwu was an independent contractor for GCG. Id. ¶

9. On December 3, 2018, Defendant’s business relationship with GCG ended, id. ¶ 10, and the

parties entered into a Separation Agreement on December 21, 2018, id. ¶ 11. On January 7, 2019,

GCG “notified [Defendant] of its intent to pursue litigation based upon its investigation of certain
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 2 of 9 PageID: 353



facts” indicating that Defendant breached the Separation Agreement. Id. ¶ 12. The parties then

amicably resolved the dispute and entered into the Settlement Agreement on January 23, 2019 to

memorialize their agreement. In the Settlement Agreement, Defendant agreed to honor a Non-

Disparagement Clause, which provided that Defendant

                 [w]ill not at any time make any remarks or comments, orally, in
                 writing, or via social media, to the media or others (including but
                 not limited to Amazon) who have, or could reasonably be
                 anticipated to have, business dealings with [Plaintiff], which
                 remarks or comments could be construed to be derogatory, insulting,
                 critical, defamatory, or disparaging to [Plaintiff] or any of its
                 officers, directors, employees, attorneys or agents, or which
                 reasonably could be anticipated to be damaging or injurious to
                 [Plaintiff’s] reputation or good will or to the reputation or good will
                 of any person associated with [Plaintiff].

Id. Ex. 1, ¶ 9. The Settlement Agreement also provided that if Defendant breached the Non-

Disparagement Clause, Defendant agreed to entry of a “Consent Permanent Injunction.” Id. ¶ 17,

Ex. 1, ¶ 11. The Consent Permanent Injunction, which was agreed upon by the parties, was

attached to the Settlement Agreement as Exhibit A. Id. ¶ 16; see also Am. Compl. Ex. A. The

Court denied Plaintiff’s first two motions for temporary injunctive relief, D.E. 5, 9, and denied the

initial motion for a preliminary injunction after hearing oral argument on the motion on March 8,

2019, D.E. 19.

       On March 21, 2019, Plaintiff filed a renewed application for injunctive relief based on new

allegations of wrongful conduct that occurred after the preliminary injunction was denied. D.E.

21. After oral argument on the renewed application, the Court granted Plaintiff’s motion for

temporary injunctive relief on March 27, 2019. D.E. 25. The Temporary Restraining Order

enjoined Defendant from violating the Non-Disparagement Clause of the Settlement Agreement.

Id. On April 11, 2019, the Court granted Plaintiff’s motion for a preliminary injunction. D.E. 29.




                                                   2
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 3 of 9 PageID: 354



         Although Defendant initially appeared at oral arguments in this matter, Defendant never

filed an answer or otherwise responded to the Amended Complaint and has not appeared for any

Court appearances since April 11, 2019. As a result, on September 3, 2019, the Clerk entered

default as to Defendant for failure to plead or otherwise defend. On October 23, 2019, Plaintiff

filed an unopposed motion for entry of default judgment via permanent injunction. D.E. 41. The

Court denied Plaintiff’s motion on January 13, 2020 because it failed to sufficiently allege any

damages. D.E. 45.

         Plaintiff filed a renewed motion for injunctive relief and to hold Defendant in contempt on

February 17, 2020, due to new allegations of wrongful conduct. Plaintiff contends that on February

13 and 14, 2020, Defendant contacted Amazon and Macy’s, and made disparaging comments

about Plaintiff and its owner, John Kriens. D.E. 48-1. Plaintiff included copies of these emails

with its motion. D.E. 49. Plaintiff further alleged that Defendant threatened to continue making

similar disparaging remarks via email. Id. On March 18, 2020, the Court granted Plaintiff’s

unopposed motion to hold Defendant in contempt for willfully violating the April 11, 2019

preliminary injunction order, and ordered that Defendant pay Plaintiff the reasonable costs

incurred in bringing the motion, in the amount of $7,500. D.E. 63. The Court further granted

leave to Plaintiff to refile its motion for default judgment to convert the preliminary injunction into

a permanent injunction. Id. On March 20, 2020, Plaintiff filed a renewed motion for default

judgment. D.E. 64. Defendant did not file any opposition to Plaintiff’s motion.

   II.      LAW AND ANALYSIS

            A. Standard of Review

         Rule 55 of the Federal Rules of Civil Procedure permits a court to enter a default judgment

against a properly served defendant who fails to respond. Anchorage Assoc. v. V.I. Bd. of Tax




                                                  3
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 4 of 9 PageID: 355



Rev., 922 F.2d 168, 177 n.9 (3d Cir. 1990). “Once a party has defaulted, the consequence is that

‘the factual allegations of the complaint, except those relating to the amount of damages, will be

taken as true.’” Teamsters Pension Fund of Phila. & Vicinity v. Am. Helper, Inc., No. 11-624,

2011 WL 4729023, at *2 (D.N.J. Oct. 5, 2011) (quoting DIRECTV, Inc. v. Pepe, 431 F.3d 162,

165 & n.6 (3d Cir.2005)). “The entry of a default judgment is largely a matter of judicial

discretion, although the Third Circuit has emphasized that such ‘discretion is not without limits, .

. . and [has] repeatedly state[d] [its] preference that cases be disposed of on the merits whenever

practicable.’” Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008) (quoting

Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir.1984)).

       Prior to entering a default judgment for failure to plead, the Court must: “(1) determine it

has jurisdiction both over the subject matter and parties; (2) determine whether defendants have

been properly served; (3) analyze the Complaint to determine whether it sufficiently pleads a cause

of action; and (4) determine whether the plaintiff has proved damages.” Moroccanoil, Inc. v. JMG

Freight Grp. LLC, No. 14-5608, 2015 WL 6673839, at *1 (D.N.J. Oct. 30, 2015). Additionally,

the Court must consider the following three factors: (1) prejudice to the plaintiff if default is

denied, (2) whether the defendant appears to have a litigable defense, and (3) whether defendant’s

delay is due to culpable conduct. Id.

           B. Jurisdiction and Service

       “Before entering a default judgment as to a party ‘that has not filed responsive pleadings,

the district court has an affirmative duty to look into its jurisdiction both over the subject matter

and the parties.’” HICA Educ. Loan Corp. v. Surikov, No. 14-1045, 2015 WL 273656, at *2

(D.N.J. Jan. 22, 2015) (quoting Ramada Worldwide, Inc. v. Benton Harbor Hari Ohm, L.L.C., No.

08–3452, 2008 WL 2967067, at *9 (D.N.J. July 31, 2008)).




                                                 4
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 5 of 9 PageID: 356



        In its first default judgment opinion, the Court determined that it has diversity jurisdiction

over the matter and personal jurisdiction over Defendant. Jan. 10 Opinion at 4-7, D.E. 44. There

is no basis to disturb those findings. As a result, the Court incorporates its analysis and conclusions

from the January 10 Opinion, and finds that there is both subject matter and personal jurisdiction

here.

           C. Causes of Action

        Next, the Court must determine whether the complaint states a proper cause of action. The

Court must accept all well-pleaded factual allegations in the pleadings as true, except as to

damages. Chanel, Inc., 558 F. Supp. 2d at 535-36. The Amended Complaint asserts claims for

breach of contract (Count One), tortious interference (Count Two) and breach of the covenant of

good faith and fair dealing (Count Three). Because Plaintiff predominately relied on its breach of

contract claim through this litigation, the Court will focus on this claim as well.

        Under New Jersey law, to state a claim for breach of contract, a plaintiff must allege that

there is (1) a valid contract; (2) plaintiff performed under the contract; (3) defendant’s breach of

the contract; and (4) resulting damages. Lacroce v. M. Fortuna Roofing, Inc., No. 14-7329, 2017

WL 431768, at *5 (D.N.J. Jan. 31, 2017). Plaintiff alleges that there was a valid contract, the

Settlement Agreement, and that it performed under the contract. Am. Compl. ¶¶ 13-17. Through

its renewed application for injunctive relief and contempt, and the accompanying declaration of

John Kriens, Plaintiff establishes that Defendant breached the non-disparagement clause of the

Agreement. D.E. 48, 49. Plaintiff also pleads that because of its business model, its positive

business reputation and good will with its vendors and online sellers is “essential to its success as

a small business.”    Am. Compl. ¶¶ 7-8.        Accordingly, the fact that Plaintiff actually sent

disparaging emails to Amazon and Macy’s is sufficient to establish damage to Plaintiff. See, e.g.,




                                                  5
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 6 of 9 PageID: 357



Aetrex Worldwide, Inc. v. Sourcing for you Ltd., No. 14-2504, 2019 WL 1349763, at *1 (D.N.J.

Mar. 26, 2019) (including damage to customer relations and harm to reputation as sufficient

allegations of damages from breach of contract). Accordingly, Plaintiff sufficiently pleads a claim

for breach of contract.

           D. Permanent Injunction Factors and Proof of Damages

       Rather than seeking monetary damages, Plaintiff asks this Court to grant default judgment

in the form of a permanent injunction. A court may issue a permanent injunction in the context of

a default judgment if a plaintiff establishes

               (1) that it has suffered an irreparable injury; (2) that remedies
               available at law, such as monetary damages, are inadequate to
               compensate for the injury; (3) that, considering the balance of
               hardships between the plaintiff and defendant, a remedy in equity is
               warranted; and (4) that the public interest would not be disserved by
               a permanent injunction.

Moreno v. Tringali, No. 14-4002, 2017 WL 2779746, at *11 (D.N.J. June 27, 2017) (quoting E.A.

Sween Co., Inc. v. Deli Exp. of Tenafly, LLC, 19 F. Supp. 3d 560, 576 (D.N.J. 2014)) (granting

permanent injunction based on the defendant’s breach of a non-disparagement clause).

       Turning to the first element, Plaintiff needs to demonstrate proof of “actual or imminent

harm which otherwise cannot be compensated by money damages.” Frank's GMC Truck Ctr. v.

Gen. Motors Corp., 847 F.2d 100, 102 (3d Cir. 1988). An injury adequately compensable by

money damages is not an irreparable injury. Id. Moreover, a risk of injury is not enough—there

needs to be a showing of “immediate irreparable injury,” or a “presently existing actual threat.”

Acierno v. New Castle County, 40 F.3d 645, 655 (3d Cir. 1994). Irreparable injury includes loss

of control of reputation, loss of trade, and loss of good will. Opticians Ass'n of Am. v. Indep.

Opticians of Am., 920 F.2d 187, 195 (3d Cir. 1990). In this instance, Plaintiff suffered an

irreparable injury that cannot be adequately compensated by money. As discussed, Defendant sent



                                                6
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 7 of 9 PageID: 358



disparaging emails to two of Plaintiff’s business contacts, Amazon.com and Macy’s, and

threatened to continue sending similar emails. As sufficiently explained by Plaintiff, the potential

harm to Plaintiff’s business and reputation would not be easily quantifiable in damages.

       Next, Plaintiff must show that considering the balance of interests and hardships, a remedy

is warranted. The Court must balance the harm that will occur to the moving party from the denial

of the preliminary injunction with the harm that the non-moving party will incur if the injunction

is granted. See TD Bank N.A. v. Hill, 928 F.3d 259, 283-84 (3d Cir. 2019). Here, the harm that

Defendant will incur if the injunction is granted is outweighed by the harm to Plaintiff if the

injunction is not granted. The injunction would preclude Defendant from making derogatory

remarks about GCG, and its owners, officers, agents and employees. In essence, it would require

Defendant to abide by the Non-Disparagement Clause in the Settlement Agreement. Defendant

voluntarily entered into the Settlement Agreement and “agreed to the restrictions knowing their

significance.” See Trico Equip., Inc. v. Manor, No. 08-5561, 2009 WL 1687391, at *9 (D.N.J.

June 15, 2009) (explaining that harm to defendant from enforcement of non-compete clause was

“self-inflicted and not significant enough” to deny the plaintiff’s requested relief). 1 As a result,

the Court concludes that the harm to Defendant is at best negligible – she is only required to abide

by the terms of a contract that she freely entered into. The harm to Defendant does not outweigh

the harm to Plaintiff’s business reputation and good will.




1
  While not the basis of the Court’s decision to enter the permanent injunction here, the Court notes
that Defendant agreed that a breach of the Non-Disparagement Clause would cause irreparable
injury to Plaintiff, and that upon a breach, Plaintiff could seek to enforce the parties’ Consent
Permanent Injunction. Among other things, the Consent Permanent Injunction requires Defendant
to comply with the Non-Disparagement Clause. Am. Compl. Ex. A, ¶ 11. While it does not enter
into the Court’s analysis as to whether an injunction should enter, the Defendant’s agreement to
injunctive relief does militate against a finding of harm to Defendant.


                                                 7
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 8 of 9 PageID: 359



       Finally, the public interest would not be disserved by a permanent injunction. Although

this matter involves a dispute between private parties, the public has an interest in the protection

of private contractual rights. See, e.g., Scholastic Funding Grp., LLC v. Kimble, No. 07-557, 2007

WL 1231795, at *12 (D.N.J. Apr. 24, 2007) (concluding that the public interest favored

enforcement of an employment agreement through a preliminary injunction). As such, Plaintiff

establishes all of the necessary elements for a permanent injunction. The Court, therefore, grants

Plaintiff’s default judgment via a permanent injunction. The preliminary injunction in this matter

will be converted to a permanent injunction.

           E. Default Judgment Factors

       Before entering default judgment, district courts must make explicit factual findings as to

“(1) whether there is prejudice to the plaintiff if default is denied, (2) whether the defendant

appears to have a litigable defense, and (3) whether defendant's delay is due to culpable conduct.”

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000). Here, all three factors weigh in

favor of entering default judgment.

       First, without a default judgment, Plaintiff has no other means to seek relief for the harm

allegedly caused by Defendant. Defendant has already damaged Plaintiff’s business reputation

and good will and threatened to do so again in the future. Consequently, Plaintiff will be

prejudiced if default judgment is not entered. See Int’l Union of Painters v. Andrews Window

Servs. LLC, No. 15-3583, 2016 WL 3234516, at *3 (D.N.J. June 7, 2016). Next, although

Defendant initially participated in this matter, she never filed an answer or otherwise responded to

the Amended Complaint, and has not appeared at any court proceedings since the preliminary

injunction was entered on April 11, 2019. Thus, “Defendant has put forth no evidence or facts

containing any information that could provide the basis for a meritorious defense.” HICA Educ.




                                                 8
Case 2:19-cv-05408-JMV-JBC Document 65 Filed 05/12/20 Page 9 of 9 PageID: 360



Loan Corp., 2015 WL 273656, at *3. Additionally, it does not appear that a litigable defense is

available as Plaintiff provided evidence demonstrating that Defendant breached the Non-

Disparagement Clause. Finally, Defendant’s failure to answer, without providing any reasonable

explanation, permits the Court to draw an inference of culpability on her part. See Int’l Union of

Painters, 2016 WL 3234516, at *3. As a result, the Court finds that default judgment is warranted.

   III.      CONCLUSION

          For the reasons set forth above, Plaintiff’s motion for default judgment (D.E. 64) is

GRANTED. An appropriate Order accompanies this Opinion.

Dated: May 12, 2020

                                                    __________________________
                                                    John Michael Vazquez, U.S.D.J.




                                                9
